        Case 4:20-cv-00484-JAS Document 67 Filed 05/19/21 Page 1 of 1



 1

 2                  UNITED STATES DISTRICT COURT
 3                  FOR THE DISTRICT OF ARIZONA
 4
     D.T., a minor, by and through his parent and       Case No. 4:20-cv-484-JAS
 5   next friend Lizette Trujillo; et al.,
 6                      Plaintiffs,                     ORDER REGARDING DEFENDANTS’
                                                        REQUEST FOR DIRECTION AND
 7          v.                                          MOTION TO POSTPONE [DOC. 63]
 8   Dr. Cara M. Christ, in her official capacity
     as State Registrar of Vital Records and
 9   Director of the Arizona Department of
     Health Services; et al.,
10
                        Defendants.
11

12
            Having considered Defendants’ request/motion appearing at Doc. 63 and Plaintiffs’
13
     response appearing at Doc. 66:
14
            IT IS HEREBY ORDERED as follows:
15
            1. The stay on the deadline for Defendants to file a reply as to their original motion
16
                 to dismiss (Doc. 56) is lifted;
17
            2. The request/motion at Doc. 63 is denied as moot; the Court previously (and
18
                 currently) is giving directives to the parties on how to proceed.
19
            3. The new deadline for Defendants to file a reply regarding the motion to dismiss
20
                 shall be May 26, 2021.
21
     Dated this 19th day of May, 2021.
22

23

24

25

26
27

28
